Title: To Thomas Jefferson from Andrew Jackson, 31 December 1804
From: Jackson, Andrew,Winchester, James
To: Jefferson, Thomas


                  
                     Sir. 
                     
                        ca. Dec. 1804
                     
                  
                  Inclosed is a remonstrance signed by a number of the most respectable Citizens and officers in this District, On the Subject of Colo. Thos. Butlers late, & present Arrest—
                  We hope the Shortness of time, added to the emergency of the Case, will in a measure account to you for the number of Subscribers, which are indeed inconsiderable, Compared to the Aggregate number Contained in the District and State; but we Solemnly pledge ourselves to You, that the Sentiments expressed in the remonstrance, are in perfect unison with those of the Community at large.
                  As we accord with the ideas and wishes of our State on this Subject and Occasion, And As we are impressed with a beleif, that you, are not truly informed of the proceedings, now in being, Against Colo. Thomas Butler (as all avenues are closed, by a late general order, and no information can reach the Secretary at War but through the Organ of the General, who is the arresting officer) it is most humbly hoped that you will pardon us for the trouble we have given, in a case & under circumstances which we conceive ought not to escapte your observation & attention.
                  We have the honor to tender to you our highest Consideration of respect
                  
                     Andrew Jackson 
                     
                     J Winchester 
                     
                     Edwd. Douglass 
                     
                     Wm. Hall 
                     
                  
               